DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No 6,212,435 granted to Lattner et al (hereinafter “Lattner”). 
In reference to claim 1, Lattner discloses a trans mucosal neuromuscular electrical stimulation device comprising a mouthpiece, at least one electrode associated with the mouthpiece and electrical circuitry operatively connected to said at least one electrode, the mouthpiece [e.g. support member 56] comprising a pair of arms [arms 64 and 66] joined together at a first end and diverging from one 10another, each arm comprising one or more inwardly facing flange, each of said inwardly facing flange comprising an electrode configured to bear against, in use, a tongue surface to enable a biphasic electric impulse current to be provided between the electrodes [e.g. electrodes 34 and 42] to the tongue muscles to increase resting muscle tone or muscle tone during sleep [e.g. Figure 1].
In reference to claims 2-5, Lattner discloses where the arms are arranged to bear against the dorsal surface of the tongue or the sublingual surface and where the flange is towards the middle of the arms [e.g. column 8: lines 45-64].
In reference to claims 6-8, Lattner discloses where the electrodes of the arms are arranged to bear against the dorsal or sublingual surface of the tongue [e.g. column 8: lines 31-64].
Allowable Subject Matter
Claims 9-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792